UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-09240 TRANSCONTINENTAL REALTY INVESTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 94-6565852 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1603 Lyndon B. Johnson Freeway, Suite 800, Dallas, Texas 75234 (Address of principal executive offices) (Zip Code) (469) 522-4200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer¨(do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $.01 par value (Class) (Outstanding atAugust 5, 2013) 2 TRANSCONTINENTAL REALTY INVESTORS, INC. FORM 10-Q TABLE OF CONTENTS PAGE PARTI. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets at June 30, 2013 (unaudited) and December 31, 2012 4 Consolidated Statements of Operations for the three and six months ended June 30, 2013 and 2012 (unaudited) 5 Consolidated Statement of Shareholders’ Equity for the six months ended June 30, 2013 (unaudited) 6 Consolidated Statements of Comprehensive Income (Loss) for the six months ended June 30, 2013 and 2012 (unaudited) 7 Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 (unaudited) 8 Notes to Consolidated Financial Statements 9 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3. Quantitative and Qualitative Disclosures About Market Risks 35 Item4. Controls and Procedures 35 PARTII. OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item6. Exhibits 37 SIGNATURES 38 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TRANSCONTINENTAL REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate held for sale at cost, net of depreciation ($0 for 2013 and $4,658 for 2012) - Real estate subject to sales contracts at cost, net of depreciation ($1,773 for 2013 and $16,412 for 2012) Less accumulated depreciation ) ) Total real estate Notes and interest receivable Performing (including $57,683 in 2013 and $58,007 in 2012 from related parties) Non-performing Less allowance for estimated losses (including $2,097 in 2013 and 2012 from related parties) ) ) Total notes and interest receivable Cash and cash equivalents Related party receivables - Investments in unconsolidated joint ventures and investees Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to assets held for sale - Notes related to subject to sales contracts Stock-secured notes payable Related party payables - Deferred gain (from sales to related parties) Accounts payable and other liabilities (including $4,301 in 2013 and $4,282 in 2012 to related parties) Shareholders’ equity: Preferred stock, Series C: $.01 par value, authorized 10,000,000 shares, issued and outstanding 30,000 shares in 2013 and 2012 respectively (liquidation preference $100 per share)Series D: $.01 par value, authorized, issued and outstanding 100,000 shares in 2013 and 2012 respectively 1 1 Common stock, $.01 par value, authorized 10,000,000 shares; issued 8,413,669 shares in 2013 and 2012, and outstanding 8,413,469 shares in 2013 and 2012 84 84 Treasury stock at cost; 200 shares in 2013 and 2012 (2
